o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c refer reply to cc ita b05 conex-123334-10 date number release date uil the honorable john boccieri member u s house of representatives w tuscarawas street suite canton oh attention -------------- dear congressman boccieri i am responding to your inquiry dated date on behalf of your constituent -------------------------- -------------------asked about the federal_income_tax treatment of amounts paid_by medicare and medicaid to physicians as incentives for the implementation of electronic medical records emrs gross_income includes any accession to wealth unless specifically excluded by law sec_61 of the internal_revenue_code based on the facts presented the incentives paid_by medicare and medicaid clearly increase the wealth of their recipients and no applicable income_tax exclusion exists for incentives to implement emrs thus physicians who receive incentives to implement emrs must include them in gross_income we note however that taxpayers are generally subject_to tax on gross_income less allowable deductions -------------------may be allowed to deduct the costs he incurs implementing emrs as business deductions in the year he incurs them or over the useful_life of the property acquired conex-123334-10 i hope this information is helpful if we can assist you further please contact ----------------------or me at -------------------- sincerely william a jackson chief branch income_tax accounting associate chief_counsel
